DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 and 25-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/2/2022.
Applicant’s election without traverse of Group I (claims 1-14 and 21-24) in the reply filed on 5/2/2022 is acknowledged.

Claim Objections
Claims 1, 3, 4, 13, 14, and 21-24 are objected to because of the following reasons:
With respect to claim 1, line 5, there is a period at the end of the line in the middle of the claim.  Claims are a single sentence.  MPEP 608.01(m).	
With respect to claim 3, the term “the multifunctional hardness composition” is inconsistent with previous recitation “multifunctional hardness composition component”.
With respect to claim 4, the use of claim language “at least one of” and “two or more thereof” is redundant.
With respect to claim 13, the term “the thermosetting resin or resins” is inconsistent with previous recitation “at least one thermosetting resin” of claim 12.
With respect to claim 14, it is does not end in a period.  Also, the term “the thermosetting resins” is inconsistent with previous recitation “at least one thermosetting resin” of claim 12.
With respect to claim 21, line 2, the term “the finished coating component” is inconsistent with previous recitation “at least one finished coating component”.  Also, in line 3, the term “the multifunctional hardness” is inconsistent with “the multi-functional hardness” of claim 15.
With respect to claim 22, line 1, line 2, the term “the finished coating component” is inconsistent with previous recitation “at least one finished coating component”.  Also, the use of claim language “at least one of” and “two or more thereof” is redundant.
With respect to claim 23, line 1, the term “the finished coating component” is inconsistent with previous recitation “at least one finished coating component”.  
With respect to claim 24, line 1, the term “the finished coating component” is inconsistent with previous recitation “at least one finished coating component”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 and 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, claim language “the finished coating composition comprises at least 90% of the total weight of the total weight of the chemical composition” makes it is unclear whether the chemical coating composition comprises the finished coating composition or if the finished coating composition comprises the chemical coating composition.  Further adding to the confusion is the period at the end of line 5 of claim.  In the interest of compact prosecution, the claim is examined as drawn to a coating composition comprising at least 90 wt % of finished coting composition.  Also, the phrase “the one or more resins are chemically distinct from the extrudate” is indefinite because it is unclear if the resins are different from the composition of the extrudate, from the individual resins of the extrudate, or from the combination of resins of the extrudate.
With respect to claims 2-14, it is unclear whether “The composition” at the start of the claims refers to the chemical coating composition or the finished coating composition.
With respect to claim 4, it is unclear whether the optional additives are mandatorily present because present optional additives are still optional.
With respect to claim 8, (3-aminopropyl)trimethoxysilane is not silica.
With respect to claim 9, it is not clear whether the particles are limited to the extrudate or the multifunctional hardness composition component.  Confusion arises because the specification of the instant specification describes the extrudate has have particle size in paragraph 0033.
With respect to claim 10, the term “the finished coating resin(s)” lacks antecedent basis.  It is also unclear whether the size is limited to just resins or to all of finished coating composition.  
With respect to claim 11, “substantially” is a relative term and the scope of the term is unclear.
With respect to claim 12, the term “the finished coating resin(s)” lacks antecedent basis.
With respect to claim 21, line 2, it is unclear whether the amounts of the coating composition is limited to a total of 100 parts.  Confusion arises from the amount of finished coating component of “98 parts or more”.
With respect to claim 23, it is unclear to what composition “the composition” in line 2 refers, i.e., the multi-functional hardness composition or to the chemical coating composition.
With respect to claim 24, it is unclear to what composition “the composition” in lines 2-3 refers, i.e., the multi-functional hardness composition or to the chemical coating composition.
With respect to claim 22, it is rejected for failing to cure the deficiencies of the claim from which it depends. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the amount of flow modifier with an open-ended upper limit extends the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The chemical coating composition claims includes a mixture of a multifunctional hardness composition and a finished coating composition comprising resins.  It is the examiner’s position that once mixed, the multifunctional hardness composition and the finished coating composition are no longer distinct.  Therefore, the presently claimed amounts can be arbitrarily portioned should a prior art reference disclose the ingredients.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-8, 12-14, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 9,469,768).
James discloses a powder coating composition comprising 44-90 wt % urethane-polyester, 3.1-9.5 wt % styrene-free hydroxyl functional acrylic resin, 24-45 wt% curative, 0.25-2.0 wt % degassing agent, 0.5-3.0 wt % flow additive, 20-50 wt % glass flake, and precipitated silica carrier (claim 8).   Additional thermosetting resin is also added including TGIC-polyester and epoxy-polyester resins (col. 3, lines 21-38).
While these amounts do not all overlap with claimed ranges in the multifunctional hardness composition component, it is the examiner’s position that the amounts can be arbitrarily portioned out to be in the multifunctional hardness composition component and in the finished coating composition and thereby meet the claimed amounts.  For example, the total amount of glass flake of 20-50 wt % includes both a portion of 1-4 wt % in the claimed multifunctional hardness composition component and the remainder in the claimed finished coating composition.
Therefore, it would have been obvious to one of ordinary skill in the art to obtain the claimed chemical coating composition comprising a mixture of the multifunctional hardness composition component and the finished coating composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 12-14, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-10 of U.S. Patent No. 11,008,474. Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘474 claims a chemical coating composition comprising a film-forming resin and a flexibility additive consisting essentially of a binder system comprising 45-55 wt % polyester, 35-45 wt % acrylic resin, 2.0-3.0 wt % flow modifier, 5.5-6.5 wt % glass flakes, curative, a degassing additive, and silica, wherein the chemical composition includes 98.59-99.95 parts by weight of the film-forming resin.
While these amounts do not all overlap with claimed ranges in the multifunctional hardness composition component, it is the examiner’s position that the amounts can be arbitrarily portioned out to be in the multifunctional hardness composition component and in the finished coating composition and thereby meet the claimed amounts.  For example, the total amount of glass flake of 5.5-6.5 wt % includes both a portion of 1-4 wt % in the claimed multifunctional hardness composition component and the remainder in the claimed finished coating composition.
Therefore, it would have been obvious to one of ordinary skill in the art to obtain the claimed chemical coating composition comprising a mixture of the multifunctional hardness composition component and the finished coating composition.

Claims 1-8, 12-14, and 21-24 is/are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 11,008,474.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  See the rejection set forth in the paragraph above.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  James discloses that the powder coating composition has a size of 25-50 μm (col. 3, lines 55-56) which is outside claimed range of less than 5 μm.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:  US 7,585,908.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn